            Case 8:18-cv-01041-GJH Document 71-1 Filed 12/04/18 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               DISTRICT COURT OF MARYLAND


 KRAVITZ, et al.,                                      Civil Action No. 8:18-cv-01041-GJH

                         Plaintiffs,                   Hon. George J. Hazel

                          v.                           MEMORANDUM IN SUPPORT OF
                                                       PLAINTIFFS’ MOTION FOR LEAVE
 UNITED STATES DEPARTMENT OF                           TO AMEND
 COMMERCE, et al.,

                         Defendants.




          Plaintiffs respectfully submit this memorandum of law in support of their motion for

 leave to file a Third Amended Complaint. Plaintiffs’ proposed Third Amended Complaint is

 identical to their Second Amended Complaint but for the addition of an alleged Equal

 Protection claim, which itself is substantively identical to the Equal Protection claim alleged by

 the plaintiffs in La Unión Del Pueblo Entero v. Ross (“LUPE”), No. GJH-18-1570, 2018 WL

 5885528 (D. Md. Nov. 9, 2018). This Court previously sustained the Equal Protection claim

 alleged by the plaintiffs in LUPE against Defendants’ motion to dismiss. See id. at *14-19. As

 shown below, Plaintiffs’ motion here should be granted because the additional claim mirrors

 the claim held viable in LUPE and Plaintiffs’ requested relief would impose no prejudice on

 Defendants nor any additional burden on the Court or the parties.

          It is well established that a court should “freely give” parties leave to amend their

 pleadings. Venable v. Pritzker, No. GLR–13–1867, 2014 WL 2452705, at *5 (D. Md. May 30,

 2014) (noting that “the federal rules favor granting leave to amend”). Indeed, leave to amend is

 properly denied only “when amendment would prejudice the opposing party, the moving party

 has exhibited bad faith, or amendment would be futile.” Id. (citing Edell & Assocs., P.C. v. Law

DC: 6917151-3
        Case 8:18-cv-01041-GJH Document 71-1 Filed 12/04/18 Page 2 of 4



Offices of Peter G. Angelos, 264 F.3d 424, 446 (4th Cir. 2001)).

       Here, there is no basis to deny Plaintiffs’ request for leave to add a legal ground for

relief under the Equal Protection clause based upon the very same factual allegations. On

September 5, 2018, Plaintiffs notified both the Court and Defendants that Plaintiffs intended to

amend their complaint to add an Equal Protection claim, subject to the outcome of Defendants’

then-pending motion to dismiss the Equal Protection claim in LUPE. See Plaintiffs’ Unopposed

Mot. for Leave to File a Second Amended Compl. (ECF 55). In the interest of efficiency,

however, Plaintiffs waited until the Court had ruled on the pending motion to dismiss in LUPE,

since the Court’s ruling on the viability of the Equal Protection claim in that case would be

equally applicable to Plaintiffs’ Equal Protection claim. Thereafter, on November 9, 2018, the

Court denied Defendants’ motion to dismiss the LUPE complaint in its entirety, including the

motion to dismiss the Equal Protection claim. 2018 WL 5885528, at *13.

       Although Plaintiffs sought Defendants’ consent to Plaintiffs’ proposed addition of a

mirror-image Equal Protection claim in this case, Defendants have refused, suggesting that the

amendment would be futile. But this futility objection is plainly meritless given the Court’s

legal conclusion that the LUPE complaint “state[s] a plausible claim that Defendants’ decision

to reintroduce the citizenship question on the 2020 Census was motivated by discriminatory

animus and will result in an adverse effect on immigrants of color.” See id. at *9. Plaintiffs’

proposed Third Amended Complaint contains factual allegations identical to those on which

this Court relied in denying Defendants’ motion to dismiss in LUPE. The plaintiffs in LUPE are

similarly situated to Plaintiffs here, and the claims made by both sets of plaintiffs are otherwise

alike. Plainly, Plaintiffs’ proposed Equal Protection claim can withstand a motion to dismiss,

because the very same claim has already withstood such a motion. Thus, Plaintiffs’ proposed

amended complaint is not futile. See Shields v. Prince George’s County, GJH-15-1736, 2016


                                                 2
             Case 8:18-cv-01041-GJH Document 71-1 Filed 12/04/18 Page 3 of 4



    WL 4581327, at *5 (D. Md. Sept. 1, 2016) (“A proposed amendment is considered futile if it

    cannot withstand a motion to dismiss.”).1

             Nor would Plaintiffs’ proposed amendment cause any prejudice to Defendants. As

    Plaintiffs previously advised Defendants, Plaintiffs will agree to stipulate that this Court’s

    eventual ruling on Defendants’ pending motion for summary judgment as to the Equal

    Protection claim in the LUPE case shall be binding as to Plaintiffs here as well. (Defendants’

    pending motions for summary judgment in this case and in LUPE are scheduled for joint

    argument on December 14, and the cases are set to be tried jointly before this Court

    commencing January 22, 2019.) Plaintiffs’ proposed amendment therefore will neither increase

    the Court’s burden in deciding the pending motions, nor will it have any incremental impact on

    Defendants’ trial preparation, since these cases are to be tried on a consolidated basis and the

    Plaintiffs rely on the same evidence as the LUPE plaintiffs to support their Equal Protection

    claim.

             For the reasons set forth above, Plaintiffs respectfully submit that their motion for leave

    to file the proposed Third Amended Complaint should be granted.




1
  To the extent that Defendants contend Plaintiffs’ motion is futile for the reasons set forth in
Defendants’ brief in support of their summary judgment motion on the Equal Protection Claim in
the LUPE case, LUPE, Dkt. 82 (Nov. 12, 2018), Plaintiffs disagree for the same reasons set forth
in LUPE’s opposition brief. Id., Dkt. 85 (Nov. 27, 2018). Notwithstanding that pending motion,
Plaintiffs’ motion to amend their pleading to allege an Equal Protection claim should be granted.
Plaintiffs do not dispute that the Court’s ruling on Defendants’ motion for summary judgment as
to the LUPE plaintiffs’ Equal Protection claim will be equally applicable to Plaintiffs’ claim.
                                                   3
       Case 8:18-cv-01041-GJH Document 71-1 Filed 12/04/18 Page 4 of 4



December 4, 2018                  COVINGTON & BURLING LLP

                                    By: /s/ Daniel Grant

                                          Daniel Grant (Bar Number: 19659)
                                          Shankar Duraiswamy*
                                          Dustin Cho*
                                          Bianca Nunes*
                                          Tina M. Thomas*
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street, NW
                                          Washington, D.C. 20001-4956
                                          Tel: (202) 662-6000
                                          Fax: (202) 662-6302
                                          dgrant@cov.com
                                          sduraiswamy@cov.com
                                          dcho@cov.com
                                          bnunes@cov.com
                                          tthomas@cov.com

                                          P. Benjamin Duke*
                                          COVINGTON & BURLING LLP
                                          The New York Times Building
                                          620 Eighth Avenue
                                          New York, NY 10018-1405
                                          Tel: (212) 841-1000
                                          Fax: (212) 841-1010
                                          pbduke@cov.com

                                          Lawrence A. Hobel*
                                          COVINGTON & BURLING LLP
                                          One Front Street
                                          San Francisco, CA 94111-5356
                                          Tel: (415) 591-6000
                                          Fax: (415) 591-6091
                                          lhobel@cov.com

                                          Attorneys for Plaintiffs

                                          *      Admitted pro hac vice




                                      4
